COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Humphreys and Senior Judge Overton
Argued at Chesapeake, Virginia


TONY ORLANDO HUGHES
                                               OPINION BY
v.   Record No. 2696-99-1                JUDGE NELSON T. OVERTON
                                            SEPTEMBER 12, 2000
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                  Christopher W. Hutton, Judge

          Charles E. Haden for appellant.

          Kathleen B. Martin, Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.


     Tony Orlando Hughes, appellant, was convicted of possessing

marijuana with the intent to distribute it within 1,000 feet of

school property, in violation of Code § 18.2-255.2.     On appeal, he

contends the evidence was insufficient to support the conviction.

We disagree and affirm the conviction.

                              FACTS

     "On appeal, 'we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom.'"    Archer v.

Commonwealth, 26 Va. App. 1, 11, 492 S.E.2d 826, 831 (1997)

(citation omitted).

     So viewed, the evidence proved that Sergeant Donnie Jordan

of the Hampton University Police Department initiated a lawful
traffic stop of a vehicle driven by appellant on Hampton Harbor

Avenue.       Hampton Harbor Avenue, which leads directly to the

University library, is approximately ten yards wide and is

bounded on three sides by Hampton University property.        The

property consists of retail shops and residential apartments.

        During the course of Jordan's investigation, he discovered

that appellant's license was suspended.       As a result, Jordan

advised appellant that he could not drive the vehicle.        The

police subsequently recovered from either Jordan or the vehicle

two handguns, a bag containing marijuana, and another bag

containing $5,500 in cash.

                                 ANALYSIS

        Appellant's argument is two-fold.    First, he contends Code

§ 18.2-255.2 1 does not apply because the property surrounding the

location of his arrest, although owned by Hampton University, is


        1
            At the time of the offense, the statute read, in pertinent
part:

               A. It shall be unlawful for any person to
               manufacture, sell or distribute or possess
               with intent to sell, give or distribute any
               controlled substance, imitation controlled
               substance or marijuana at any time while (i)
               upon the property, including buildings and
               grounds, of any public or private
               elementary, secondary, or post secondary
               school, or any public or private two-year or
               four-year institution of higher education;
               (ii) upon public property or any property
               open to public use within 1,000 feet of such
               school property . . . .

Code § 18.2-255.2.

                                   - 2 -
not property of a "school" as contemplated by subpart (i) of the

statute because the property is not used for educational

purposes.    Second, he argues the street where he was stopped is

not "property open to public use" under subpart (ii) of the

statute because the evidence did not show that children

congregated on the property.

     In evaluating appellant's arguments, we are mindful that

Code § 18.2-255.2 is a penal statute and, as such, "must be

strictly construed against the state and limited in application

to cases falling clearly within the language of the statute."

Turner v. Commonwealth, 226 Va. 456, 459, 309 S.E.2d 337, 338

(1983).   But, "a statute should never be construed so that it

leads to absurd results."    Branch v. Commonwealth, 14 Va. App.
836, 839, 419 S.E.2d 422, 424 (1992).   Moreover, "words and

phrases used in a statute should be given their ordinary and

usually accepted meaning unless a different intention is fairly

manifest."    Woolfolk v. Commonwealth, 18 Va. App. 840, 847, 447
S.E.2d 530, 534 (1994) (citing Huffman v. Kite, 198 Va. 196,

199, 93 S.E.2d 328, 331 (1956)).

                                 I.

     Appellant contends that "property, including buildings and

grounds," as used in subpart (i) of the statute, means property

used for educational purposes, or a "campus" as that term is

commonly used.   Here, appellant notes, Jordan testified that the



                                - 3 -
property surrounding the site of the arrest is not part of

Hampton University's "campus."

     Even if we accept for the sake of argument that the words

"buildings and grounds" refer only to property used for

educational purposes or a "campus," the statute does not limit

the word "property" to that term.       The statute merely states

that "buildings and grounds" are "include[ed]" in the definition

of "property."

     Here, it is clear that the arrest took place within 1,000

feet of Hampton University property.       If the word "property" is

to be given a definition other than its normal meaning, then it

is the job of the General Assembly to do so.       The statute we

review in this case contains no such limitation.

                                  II.

     Appellant also contends the street where he was stopped is

not "property open to public use" under subpart (ii) of the

statute, as, he alleges, that term was defined or limited by us

in Smith v. Commonwealth, 26 Va. App. 620, 496 S.E.2d 117

(1998).   In Smith, we emphasized that the property upon which

the defendant was arrested was "open to public use" because the

evidence showed that the property was "the type of place where

school age children congregate."        Id. at 626, 496 S.E.2d at 120.

     Again, even if, for the sake of argument, we accept

appellant's interpretation of our decision in Smith, appellant's

argument fails.   Appellant does not recognize the complete

                                 - 4 -
language of subpart (ii) of the statute.    That language provides

that an offense occurs if the controlled substance is possessed

"upon public property or any property open to public use" that

is within 1,000 feet of school property.    (Emphasis added.)

Here, the evidence showed, and appellant concedes in his brief,

that he was "stopped on a public thoroughfare."   Thus, because

subpart (ii) of the statute is written in the disjunctive, the

conviction stands because appellant possessed the drugs on

"public property."   We need not decide whether appellant was

stopped on "property open to public use."

     For these reasons, we affirm appellant's conviction.

                                                          Affirmed.




                               - 5 -